  Case: 1:19-cr-00111-SNLJ Doc. #: 2 Filed: 06/11/19 Page: 1 of 1 PageID #: 3




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) No.           1 :19CR00111 SNLJ/ACL
                                              )
JAMES ODELL JOHNSON,                          ) Title 18 U.S.C. § 751
                                              )
               Defendant.                     )

                                      INDICTMENT

THE GRAND JURY CHARGES THAT:

       Between January 1, 2019, and April 27, 2019, in Cape Girardeau County, Missouri, in the

Eastern District of Missouri in the Southeastern Division, the defendant, James Odell Johnson,

did knowingly attempt to escape from custody while he was in federal custody in the Cape

Girardeau County Jail, an institutional facility in which he was lawfully confined at the direction

of the Attorney General and the United States by virtue of a lawful arrest by an arrest warrant

issued under the laws of the United States for a felony offense charged in the United States

District Court for the Eastern District of Missouri, Southeastern Division, in Case Number

1:18CR00107AGF, in violation of Title 18, United States Code, Section 751.


                                             A TRUE BILL.



JEFFREY B. JENSEN                            FOREPERSON
UNITED STATES ATTORNEY



KEITH D. SORRELL, #38283MO
ASSISTANT UNITED STATES ATTORNEY
